Citation Nr: 1439351	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) to include extraschedular consideration.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1972.  He served in Vietnam from September 1970 to March 1971 and was awarded a Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Louisville, Kentucky, Regional Office (RO), which denied entitlement to TDIU.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of anxiety disorder (current rating of 30 percent) (from April 20, 2010); residuals of a gunshot wound to the left thigh with slight muscle damage to muscle groups XV and XIII (current rating of 30 percent); contusion of the left foot with superficial involvement of the peroneal and tibial nerves (current rating of 20 percent); tender scar of the left thigh (current rating of 20 percent); arthritis of the right knee right (current rating of 10 percent); and tinnitus (current rating 10 percent) with a combined total rating of 60 percent from August 27, 2008 to April 19, 2010 and a combined total rating of 80 percent from April 20, 2010.      

2.  The Veteran has a college education and work experience as a teacher in school, vocational school, and college.  

3.  The service-connected disabilities are not shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2010 that fully addressed all notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in May 2010.     

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, and VA clinical records.  Additionally, the Veteran was afforded adequate medical examinations in furtherance of his claim.  VA provided examinations in 2008, 2009, 2010 and 2013 to obtain medical evidence as to the current severity of the service-connected disabilities and evidence as to whether the disabilities precluded the Veteran from securing all forms of substantially gainful employment.  The examinations are adequate because the examinations were performed by medical professionals based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examinations of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities.  The VA examiners provided opinions as to whether the disabilities prevented substantially gainful employment.  The examination reports are accurate and fully descriptive.  The Veteran has not challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102 , 4.3. 

Analysis

The Veteran asserts that he is unemployable in substantially gainful occupations due to the service-connected gunshot wound to the left thigh.  The Veteran asserts that this disability has affected his employment since February 1972 and he last worked full time in 2006.  See the April 2010 application for TDIU.  The Veteran also asserts he was unable to work in substantially gainful employment due to the service-connected psychiatric disorder.  He contends that his ability to work around people or under any type of stress in the past few years has been nearly impossible due to his symptoms of panic attacks, sleep disruptions due to nightmares, hypervigilance, declining memory, debilitating depression, and anxiety when around groups of people.  The Veteran stated that he was unable to work around others especially authority figures and in stressful situations and due to the physical demands placed on his legs and joints in the lower body.  See the March 2011 notice of disagreement.  

The Veteran's service-connected disabilities consist of anxiety disorder (current rating of 30 percent) (from April 20, 2010); residuals of a gunshot wound to the left thigh with slight muscle damage to muscle groups XV and XIII (current rating of 30 percent); contusion of the left foot with superficial involvement of the peroneal and tibial nerves (current rating of 20 percent); tender scar of the left thigh (current rating of 20 percent); arthritis of the right knee right (current rating of 10 percent); and tinnitus (current rating 10 percent) with a combined total rating of 60 percent from August 27, 2008 to April 19, 2010 and a combined total rating of 80 percent from April 20, 2010.      

The Veteran has a combined total rating of 60 percent from August 27, 2008 to April 19, 2010 and a combined total rating of 80 percent from April 20, 2010.  Therefore, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU rating prior to April 20, 2010 but he meets the minimum requirements of § 4.16(a) from April 20, 2010.    

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra.  In accordance with 38 C.F.R. § 4.16(b), if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the RO may refer the matter to the Director of Compensation and Pension for extraschedular consideration.  The Board is precluded from initially assigning an extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

In the present case, in a September 2010 decision, the RO determined that for the time period prior to April 20, 2010, the Veteran's service-connected disabilities did not preclude the Veteran from securing and following a substantially gainful occupation and the RO determined that referral of the matter to the Director of Compensation and Pension for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) was not warranted.  In April 2014, the RO determined that for the time period from April 20, 2010, the Veteran's service-connected disabilities did not preclude the Veteran from securing and following a substantially gainful occupation in accordance with 38 C.F.R. § 4.16(a).  The Board concurs with the RO's determinations. 

The Board finds that the weight of the evidence of record shows that prior to and from April 20, 2010, the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  

The Board finds that the weight of the lay and medical evidence shows that the service-connected residuals of a gunshot wound to the left thigh with slight muscle damage to muscle groups XV and XIII (current rating of 30 percent) and the service-connected the right knee arthritis (current rating of 10 percent) caused moderate to significant impairment in the Veteran's ability to work at more physical forms of labor, but these disabilities alone and when considered with the other service-connected disabilities, do not preclude the performance of all forms of substantially gainful employment and do not preclude sedentary forms of employment that are consistent with the Veteran's work experience and education such as teacher.    

In May 2013 and August 2010, the Veteran was afforded VA examinations and the examiners specifically considered whether the service-connected residuals of the gunshot wound to the left thigh and the right knee arthritis rendered the Veteran unemployable in all forms of substantially gainful occupations.  The May 2013 VA examination report indicates that the Veteran served in Vietnam in 1971 and 1972 and he sustained a gunshot wound to the left thigh which was self-inflicted while clearing weeds.  The Veteran indicated that he was sent to Japan for medical care, followed by return to Fort Campbell.  Military medical records include a February 8, 1972 complaint of increased sensation left foot.  It was noted that there was an initial complaint of numb toes and now hyperesthesia in the left foot.  Exam was normal.  Currently, the Veteran has occasional aching in the thigh and some numbness around the scar.  The muscles around the knees ached and occasionally both knees swelled.  The Veteran used over the counter anti-inflammatories as needed.  He has been provided braces which he uses when the "knees get bad."  The Veteran reported that he worked as a carpenter.  The Veteran did not report having flare-ups that impact the function of the knee and/or lower leg.  

Physical examination revealed range of motion of the right knee was zero degrees to 130 degrees.  The Veteran had pain on movement, swelling, interference with sitting, standing and weight bearing.  There was pain and tenderness to palpation on the joint line and in the soft tissues of the knee.  Muscle strength of the left and right legs was 5/5.  There was no instability or recurrent subluxation.  X-ray examination of the right knee revealed diffuse degenerative changes.  The examiner opined that the Veteran's knee and/or lower leg conditions impacted his ability to work because the Veteran could not squat or stand for long periods of time.  The examiner further opined that the Veteran's service-connected right knee osteoarthritis would have moderate impact on his ability to perform physical employment due to pain, and limited mobility, and would have no impact on his ability to perform sedentary employment.

Regarding the gunshot wound to the left thigh, it was noted that the service treatment records indicate that the Veteran had an injury to the muscle group of the pelvic girdle or thigh, Group XIII, posterior thigh/hamstring muscles to include the biceps femoris, semimembranosus, and semitendinosus, which affected flexion of knee on the left.  The Veteran also had an injury to muscle group XV, medial thigh muscles to include the adductor longus, adductor brevis, adductor magnus, and gracilis, which affected the adduction of hip.  There was a scar associated with the muscle injury and there were entrance and exit scars indicating track of missile through one or more muscle groups.  There was adherence of the skin to the fascia with skin pucking in the medial leg with single leg stance. The muscle injuries did not affect muscle substance or function.  There were no cardinal signs and symptoms of muscle disability.  Muscle strength in all muscle groups was 5/5.   There was no muscle atrophy.  The Veteran did not use any assistive devices as a normal mode of locomotion.  It was noted that effective function remained in the lower extremity and the Veteran would not be equally well served by an amputation with prosthesis.  Regarding other pertinent physical findings, there was decreased mass in the right foot intrinsics but not in the left.  There was no x-ray evidence of retained metallic fragments in any muscle group.  The examiner opined that the Veteran's service connected conditions of the left thigh, to include scar and muscle injury, would have no impact on his ability to perform physical employment and would have no impact on his ability to perform sedentary employment.

An August 2010 VA examination report indicates that the examiner noted that the right knee arthritis slowed the Veteran down and prevented him from standing for long periods of time.  It was noted that the right leg would get weak and give way.  The Veteran had problems with lifting and carrying and with pain.  The examiner stated that the right knee arthritis affected the Veteran's ability to do a physical job and it prevented him from doing heavy lifting, prolonged walking or standing, stooping, or bending, and it would not affect his ability to do sedentary work.

A February 2010 VA examination report indicates that the Veteran reported that after leaving the military, he was a self-employed carpenter for 30 years.  He then obtained a Bachelor's degree in secondary education and he was a private school teacher for a year.  The Veteran reported that he had built houses, he was a general carpenter, and he did dry wall, roofs and framing, but the arthritis in the shoulder and both knees began to interfere with his ability to make a living about 10 years ago.  The Veteran stated that in the last few years, he had work helpers do most of the heavy lifting to take the stress off his knees.  The examiner opined that the service-connected right knee disability, diagnosed as mild degenerative joint disease, caused significant effects on the Veteran's current occupation as a carpenter, and the disability impacted occupational activities by causing problems with lifting, carrying and pain.   

A June 2009 VA examination report indicates that the Veteran reported having the gradual onset of left knee pain two years ago.  He reported that the left knee was progressively worse.  Physical examination revealed normal gait.  There was no evidence of abnormal weight bearing.  Examination of the right knee revealed bony joint enlargement, crepitus, and tenderness.  Range of motion of the right knee was form zero degrees to 120 degrees.  There was no objective evidence of painful motion.  There were no additional limitations after repetitive motion.  The examiner noted that the gait was normal on the day of the exam with no limp or antalgic gait.  The Veteran reported that he was currently employed as a substitute teacher for the past two years.  He reported that he lost three weeks of work in the last 12 months.  He stated that he declined work as a substitute teacher about 2 days a month during the school year of 2008-2009 due primarily due to the bilateral knee conditions.  The Veteran stated that he could not maneuver the hallways at school when the knees hurt.  

A September 2008 VA examination report indicates that the gunshot wound to the left thigh was examined.  The Veteran reported having a little numbness in the left posterior/lateral thigh, decreased strength and weakness in the left leg, uncertainty of movement, decreased coordination, and pain.  The Veteran reported that the gunshot wound to the left thigh "hurt a little bit now and then."  He stated that he could not do prolonged standing.  Physical examination revealed muscle injury to muscle groups 13 (biceps femoris, semimembranosus, and semitendinosus) and muscle group 15 (adductor longus, adductor brevis, and adductor magnus, and gracilis) of the left thigh.  Muscle strength in both muscle groups was 4 and there was tissue loss.  The report indicates that muscle function was not normal in that there was muscle weakness and tissue loss due to the through and through gunshot wound to the left posterior thigh have resulted in limited muscle function, less strength (4/5), less endurance, and decreased comfort due to intermittent pain.  There was residual nerve damage which amounted to decreased sensation of the left lateral lower leg just below the knee to the foot and toes.  The diagnosis was residuals of a gunshot wound to the left thigh with slight muscle damage to muscle groups 15 and 13.  

It was noted that the Veteran was currently working as a substitute teacher in vocational education.  The Veteran reported that he was currently employed and had been for one year but he only worked 3 to 4 weeks in the past year.  He reported that he just started to work as a substitute teacher and he could no longer work as a carpenter; he had not been able to work as a carpenter for the past 2 years.  The examiner noted that the residuals of the gunshot wound to the left thigh caused significant effects on the Veteran's occupational functioning in that the disability caused decreased mobility, decreased strength, and pain in the lower extremity. 

A September 2008 VA joints examination report indicates that the Veteran reported having right knee pain.  He was able to stand for 20 minutes and walk for 1000 feet.  He reported having right knee deformity, instability, pain, weakness, and stiffness.  Active and passive range of motion of the right leg was zero degrees to 120 degrees with pain beginning at 90 degrees.  The diagnosis was mild right knee degenerative joint disease and osteopenia.  The examiner noted that the right knee disability caused significant effects to the Veteran's occupational functioning due to decreased mobility, strength and pain in the lower extremity.   

The Board finds that the weight of the evidence shows that the service-connected residuals of the gunshot wound to the left thigh and right knee arthritis caused moderate to significant impairment in the Veteran's ability to work in more physical occupations such as a carpenter as these disabilities prevented the Veteran from performing physical work to include heavy lifting, bending, stooping, prolonged standing, or prolonged walking due to limited motion and pain.  However, the weight of the evidence further establishes that these disabilities would have no impact in sedentary employment such as a teacher.  The weight of the evidence shows that the service-connected residuals of the gunshot wound to the left thigh is manifested by slight muscle damage and intermittent symptoms and the service-connected right knee disability is productive of slight disability with pain and limited motion.  See 38 C.F.R. § 4.71.   The weight of the evidence shows that these disabilities would have no impact on or prevent sedentary employment.   

The Board finds that the weight of the evidence shows that the service-connected contusion of the left foot as a residual of the gunshot wound to the left thigh with superficial involvement of the peroneal and tibial nerves did not prevent the Veteran from engaging in all forms of employment and did not impact his ability to perform sedentary employment.  The May 2013 VA foot examination report shows a diagnosis of calcaneal enthesophytes (spurs), plantar fasciitis, and superficial involvement of the peroneal and tibial nerves.  The Board notes that service connection is not in effect for calcaneal spurs or plantar fasciitis and the Board will only consider the impairment due to service-connected disabilities when determining if the Veteran is entitled to TDIU.     

The May 2013 VA foot examination report indicates that the examiner indicated that the Veteran had effective function remaining in the left foot and he would not be equally well served by an amputation with prosthesis.  X-ray examination of the left foot revealed no fracture, dislocation or degenerative change.  The impression was normal.  The examiner opined that the Veteran's service-connected nerve disability of the left foot, superficial involvement of the peroneal and tibial nerves, would have moderate impact on his ability to perform physical employment due to pain and limited mobility, and would have no impact on his ability to perform sedentary employment. 

An August 2010 VA examination report indicates that the examiner indicated that the inflammation of the superficial peroneal nerve slowed the Veteran down and restricted him in some physical activities, but the Veteran was able to sit in class.  The Veteran was not able to stand for long periods of time and he had problems with lifting and carrying and pain.  The examiner stated that the inflammation of the superficial peroneal nerve limited the Veteran's ability to do a physical job and it prevented him from doing heavy lifting, prolonged walking, or standing, stooping, or bending, but it would not affect his ability to do sedentary work.  

The September 2008 VA foot examination report indicates that the Veteran reported having constant pain in the left heel area of the left foot for the past 3 to 4 months, and the pain was a 9 out of 10.  He reported having constant numbness in the lateral foot in all toes.  He also had weakness and poor propulsion, and he tended to walk on the side of the foot to stop putting pressure on the heel.  Examination revealed that the left heel was too painful for the Veteran to walk on it.  There was tenderness to the plantar to lateral heel.  X-ray examination revealed an inferior calcaneal spur.  

The Board finds that the weight of the evidence shows that the service-connected contusion of the left foot as a residual of the gunshot wound to the left thigh with superficial involvement of the peroneal and tibial nerves caused moderate to significant effects on the Veteran's ability to work an occupation requiring heavy or physical labor such as carpenter as these disabilities prevented the Veteran from performing physical work to include heavy lifting and prolonged standing due to limited motion and pain but the left foot disability had no impact in sedentary employment.  The Board points out that the medical evidence shows that the service-connected contusion to the left foot is manifested by numbness in the lateral foot in all toes, weakness, and poor propulsion.  The medical evidence establishes that the left heel pain is due to the calcaneal spur, which manifested many years after service and is not service-connected.  

The Board finds that the weight of the evidence shows that the service-connected tender scar of the left thigh would have no impact on the Veteran's ability to perform physical or sedentary employment.  The May 2013 VA scars examination report indicates that the Veteran had scars due to the gunshot wound to the left thigh.  The two scars were located on the lateral left thigh and medial thigh both about 30 centimeters above the proximal patella.  The linear scars were 8.5 centimeters and 5 centimeters.  The Veteran had occasional aching in the thigh and some numbness around the scar.  The scars were not painful or unstable with frequent loss of covering of skin over the scar.  The examiner opined that the service-connected conditions of the left thigh, to include scar and muscle injury, would have no impact on his ability to perform physical employment and would have no impact on his ability to perform sedentary employment.  The August 2010 VA examination report indicates that the service-connected scars did not affect the Veteran's usual occupation.  The examiner opined that the scars would not affect the Veteran's ability to do a physical or sedentary job.  

The Board finds that the weight of the evidence shows that the service-connected anxiety disorder caused mild occupational impairment.  The May 2013 VA psychiatric examination report indicates that the examiner opined that the service-connected anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported taking medications for anxiety and sleep problems.  He noted that the anxiety medication has "helped somewhat" but didn't believe the sleep medication has been effective.  Mental status examination revealed that the Veteran's speech was goal-directed and his thought processes were logical and rational.  He displayed a full range of affect.  He reported his mood as being okay consistent with clinical observation.  He had no current suicidal or homicidal ideation.  There was no evidence of any psychotic symptoms.  The Veteran's current symptoms included depressed mood and anxiety.  The Veteran was capable of managing his financial affairs. 

The examiner concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The examiner also noted that it did not appear that the Veteran currently met the specific criteria for any mood or anxiety disorder despite having mixed anxiety and depressive symptoms and according to DSM-IV-TR criteria, the diagnosis was anxiety disorder not otherwise specified.  The examiner stated that the Veteran was not be considered unemployable due to the anxiety disorder not otherwise specified.  The examiner stated that the Veteran's symptoms may pose some difficulties at times but would not prevent employment all together.  It was noted that based on self-report, the Veteran's employment history is rather unstable and he appears to have some authority issues but also some discomfort in social settings.  The examiner noted that the Veteran was presently working as a substitute teacher but often missed work due to fears of something bad happening based on self-report.  The examiner found that there appeared to be some mild degree of social impairment based on this clinical interview.  The examiner noted that the some of the Veteran's anxiety disorder symptoms do appear to be directly related to his military trauma and these symptoms include nightmares, intrusive thoughts, discomfort in social settings, sleep problems, and subjective feelings of anxiety.  Other symptoms, such as subjective feelings of depression and authority issues, clearly do not appear to be related to his military experiences.  The examiner further stated that some symptoms were simply impossible to tease out such as concentration problems, lack energy, and anger problems, and it was impossible to know how much substance abuse issues may be impacting these symptoms.  The examiner assigned a Global Assessment of Functioning (GAF) score of 62 to 67.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

An October 2011 VA mental health treatment record indicates that the Veteran was referred for evaluation of depression.  It was noted that he worked as a substitute teacher.  He was currently drinking 2 beers per day and smoking marijuana about once a month.  The Veteran presented with diminished hygiene, loss of interest in activities he used to enjoy, loss of energy, social withdrawal, irritability, impulsivity (throwing and breaking things), trouble sleeping, (nightmares), weight gain of 12 pounds in the past 90 days, generalized anxiety, worry/rumination, obsessive counting and paranoia.  The Veteran was appropriately attired and groomed.  He was cooperative with the interview, during which time he maintained good eye contact.  His speech was fluent, and thought processes were logical and goal- directed.  His memory for both past and recent events was satisfactory and no gross cognitive impairment was discernible.  Mood was mildly anxious and depressed with congruent affect which was modestly and appropriately modulated.  Judgment was good.  Insight was satisfactory.  There were no suicidal or homicidal thoughts or hallucinations or delusions.  The Axis I diagnoses were PTSD and major depressive disorder.  The GAF score was 60. 

VA mental health treatment records dated in December 2012 indicate that the Veteran continued to have a GAF score of 60 assigned to PTSD and major depressive disorder.  It was noted that he continued to have symptoms of both and he was taking ambien for sleep but stated it doesn't help that much.  It was noted that the Veteran was drinking 3 to 4 drinks several days a week and he was still substitute teaching which he enjoyed.  

An August 2010 VA psychiatric examination report indicates that the Veteran reported that he was currently employed by a public school system and he stated that it was kind of a permanent part-time positon.  He stated that he teaches adult education classes in the evenings and he works as a substitute teacher as he chooses and he has been doing this for three years.  The Veteran stated that he could go fulltime but he could not do the routine and his stomach bothered him a lot and as a substitute teacher, he could sit down a lot and take breaks.  The Veteran stated that he could set up his schedule as he likes and work as much or as little as he chooses.  The Axis I diagnosis was dysthymic disorder and the GAF score assigned was 70.  The examiner noted that the 70 GAF score was assigned for mild symptoms but the Veteran was generally functioning pretty well with meaningful relationships particularly with his family.  The examiner noted that the Veteran was working part-time wholly by choice and he related he could go to fulltime if he choose to and he is able to work to the degree he finds comfortable.  The examiner opined that the Veteran's mental disorder was not severe enough to interfere with occupational and social functioning.  

The Veteran asserts that his service-connected anxiety disorder is of such severity that it prevents him from engaging in fulltime employment.  However, the Board finds that the weight of the evidence, specifically the VA psychiatric examination reports and VA treatment records, establishes that the service-connected anxiety disorder causes mild occupational impairment and has no impact on the Veteran's ability to perform physical or sedentary employment.  The medical evidence shows that the service-connected anxiety disorder causes mild and/or occasional symptoms and impairment.  The GAF scores assigned to the anxiety disorder are in the range of 60 to 70.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   See DSM-IV.   

The Board finds that the VA medical opinions to have great evidentiary weight.  The VA examiners reviewed the claims folder, considered the Veteran's reported medical history, work history, and lay statements concerning his anxiety disorder, and examined the Veteran.  The VA medical opinions reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner provided the bases and rationale for the medical conclusions.  The VA examiner also provided an opinion as to the severity of the anxiety disorder and whether this disorder prevents the Veteran from gainful employment.  The Board points out that the examiners have the skill and expertise to render an opinion as to the Veteran's occupational impairment due to the anxiety disorder.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA medical opinions are based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the weight of the evidence, specifically the VA examination reports, shows that the service-connected tinnitus would have no impact on his ability to perform physical or sedentary employment.  An April 2013 VA audiology examination report indicates that the examiner opined that the Veteran's tinnitus did not impact ordinary conditions of daily life, including ability to work.  The examiner indicated that the tinnitus does not impair a person's ability to engage in physical and/or sedentary employment and cannot be considered as an unemployable ailment.  An August 2010 VA audiometric examination report indicates that the examiner opined that the Veteran's bilateral tinnitus would not render him unemployable.  

Regarding the Veteran's work experience and education, in a April 2010 TDIU application, the Veteran indicated that he had 4 years of college education.  He reported that he last worked in 2006 and his disability affected his ability to work fulltime in February 1972 because of the service-connected residuals to the gunshot wound to the left thigh.  He reported that he last worked at a public school from October 2006 to April 2010 as a teacher.  He reported that he worked three hours per week and earned $268.00 a month.  He reported that he worked as a substitute teacher for 6 hours a week and he earned $400.00 a month.  The Veteran reported working as a supervisor from June 2006 to November 2006 and a maintenance supervisor from June 2005 to January 2006.  He reported that he worked 40 hours a week and earned form $800.00 to $1200.00 a month.  The Veteran reported that he worked as a teacher from 2004 to November 2005, he worked 40 hours a week, and earned $1,000.00 a month.  

The May 2013 VA psychiatric examination report indicates that the Veteran completed a GED and earned a bachelor's degree in teaching from an university in 1981.  Following the service, the Veteran reported working a number of jobs in the areas of teaching and carpentry.  His longest period of employment was reported to be one year, at a college from 2006 or 2007.  He reported that he currently does some substitute teaching in elementary and high school and he worked an average of 7 to 15 hours per month.  Throughout the course of his life, he has reportedly been fired five to ten times due to "attendance and attitude."  An August 2010 VA examination report indicates that the Veteran's current occupation was substitute teacher and he worked part time.  He worked in this positon from two to five years.  He reported that he lost 350 days of work the last year due to PTSD and left leg pain; he only worked 15 days in the past year.  He reported that he last worked fulltime as a teacher in 2004.  He stated that he has been unable to work from 2004 and from 2008 to present, he will do occasional substitute teaching but this was rare.  

In a June 1998 TDIU application, the Veteran indicated that he had 4 years of college education and additional training carpentry and building trades.  He reported that he last worked in June 1993 and his disability affected his ability to work fulltime in July 1991 because of the service-connected left thigh and left foot disabilities.  He reported that he last worked in a factory in June 1993 and he worked 40 hours a week.  In March 1993, he worked in a warehouse.  In 1992, he worked at a gas station and in carpentry.  In 1991, he worked as a boat motor repair.  The Veteran indicated that he was unable to walk, lift, or sit for extended periods of time due to the residuals of a gunshot wound to the left thigh, the left foot contusion, the degenerative disc disease of the lumbar spine and the scar to the left thigh.    

The weight of the medical evidence shows that the service-connected disabilities preclude heavy physical or manual labor but do not preclude sedentary work.  The Veteran's work experience, as reported by the Veteran in the TDIU application and as reported in the VA examination reports, shows that the Veteran has work experience as a teacher in public school, college, and vocational school.  This can be a sedentary position.  The evidence shows that the Veteran is able to teach in a seated position.  Such employment is considered to be substantially gainful at the minimum wage.  As the Veteran reported in the April 2010 TDIU application, he worked as a teacher from 2004 to November 2005 and he earned $1000.00 a month working 40 hours a week, which amounts to $12,000 in annual income.  

This annual income, $12,000 per year, exceeds the poverty threshold for the years 2008 to 2013.  The poverty thresholds for one person 65 years and over, as established by the U.S. Department of Commerce, Bureau of the Census, are as follows: $10,326 for 2008, $10,289 for 2009, $10,458 for 2010, $10,788 for 2011, $11,720 for 2012, and $11,173 for 2013.  See http://www.census.gov/hhes/www/poverty/data/threshld; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  

The Veteran has theorized that his current service-connected disabilities preclude all form of substantially gainful employment.  The Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran, as a layperson, is competent to describe symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected disabilities are of such severity as to prevent all forms of substantially gainful employment especially.  Determining the degree of severity of a disability is a complex medical question and the Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion or perform such evaluation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how each disorder affects his ability to be employed.  

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  However, this statement has limited credibility.  In weighing credibility, VA may consider interest, bias, self-interest, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has not submitted any medical evidence to support his assertion that the service-connected disabilities prevent him from substantially gainful employment.  This statement alone is outweighed by the medical evidence discussed above.  

The Board finds that the medical evidence of record outweighs the Veteran's own lay statements concerning his inability to be gainfully employed due to the service-connected disabilities.  The weight of the medical evidence establishes that the Veteran is not precluded from all forms of substantially gainful employment, but he is able to work in sedentary employment and he has work experience and education in a sedentary position such as a teacher position.  The preponderance of the evidence shows that the Veteran's service-connected disabilities alone does not preclude the Veteran from engaging in all forms of gainful employment. 

Therefore, the Board must conclude that the Veteran is not individually unemployable by reason of his service-connected disabilities.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, in this case, the preponderance of the evidence is against the Veteran's claim and it is denied.


ORDER

A total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


